DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “60”.  The reference character “60” appears to represent core outlets.
Please clarify the term reference character “60” in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “5” has been used to designate both core glass ingot (Fig. 4) and column exiting core outlet mold 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
In the claims, Applicant has used the term “first jacking rod having a first jacking end” and “second jacking rod having a second jacking end”.  The term “jacking” is not a standard term.  Based on the specification the “first jacking rod having a first jacking end” and “second jacking rod having a second jacking end” perform a pushing/pressing function.  The Examiner interprets the term “jacking” as representing pushing or pressing.
The Examiner interprets in claim 1, “the size of the top opening’, ‘the diameter of the first jacking end of the first jacking rod” and “the diameter of the second jacking end of the second jacking rod” are inherent components of the top opening, the first jacking end of the first jacking rod, and the second jacking end of the second jacking rod, respectively, and therefore, have antecedent basis, since they are inherent components of the elements recited.
The Examiner interprets in claim 1, “the core glass transition temperature”, “the clad glass transition temperature”, “the core glass crystallization temperature”, and “the clad glass crystallization temperature” inherent properties of the core glass ingot and the clad glass ingot, and therefore, have antecedent basis.
Examiner interprets (claim 1, Step-5 and Step-7), “the temperature in the extrusion chamber” an inherent property of the extrusion chamber, and therefore has antecedent basis.
Claim Objections
Claim 1 is/are objected to because of the following informalities:  grammatical error in line 26, “of the Step-4” should be “of Step-4”.  Appropriate correction is required.
Claim 5 is/are objected to because of the following informalities:  grammatical error in line 2 and 3, “in the Step-6” should be “in Step-6” and “in the Step-8” should be “in Step-8”.
Claim 7 is/are objected to because of the following informalities:  grammatical error in line 2 and 3, “in the Step-9” should be “in Step-9”.
Claim 8 is/are objected to because of the following informalities:  grammatical error in line 2 and 3, “in the Step-10” should be “in Step-10”.
Claim Rejections - 35 USC § 112
Claims 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the inner diameter of the extrusion chamber" in lines 14-15 and line 16.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner interprets in lines 14-15, “the inner diameter of the extrusion chamber” should be “an inner diameter of the extrusion chamber”.  This will provide antecedent basis for “the inner diameter of the extrusion chamber in line 16.
In claim 1, Step-1, Applicant recites the limitation “the extrusion chamber communicates with core outlets”.  It is unclear to the Examiner which of the plurality of the core outlets the extrusion chamber communicates with, or if all of the plurality of core outlets communicate with the extrusion chamber.  Please clarify “core outlets” in Step-1.  The Examiner interprets “core outlets” as “the plurality of core outlets”.
In claim 1, Step-6, Applicant recites the limitation “the bottom of the core outlets” in lines 35 and 36, it is unclear which of the plurality of core outlets is being referenced, or if all of the plurality of the core outlets are being referenced.  For Examination purposes, the Examiner interprets “the bottom of the core outlets” in lines 35 and 36 should be “each bottom of the plurality of core outlets”.
In claim 1, Step-6, Applicant recites the limitation “the bottom of the cladding glass” in lines 35-36.  The Examiner interprets “the bottom of the cladding glass” should be “the bottom of the softened cladding glass.
In claim 1, Step-8, Applicant recites the limitation “the core outlets” in line 44, it is unclear to the Examiner which of the plurality of core outlets is being referenced.  The Examiner interprets “the core outlets” in line 44 should be “the plurality of core outlets”.
In claim 1, Step-8, line 43 and Step-9, lines 47 and 48, Applicant recites the limitation “the core glass”, it is unclear to the Examiner if Applicant is referencing a core glass ingot or a softened core glass.  The Examiner interprets “the core glass” in lines 43, 47, and 48  should be “the softened core glass”.
In claim 1, line 46, Applicant recites the term “N cores”, but fails to define the term “N”.  Please define the term “N”.  
In claim 1, Step-9, lines 47 and 48, Applicant recites the limitation “the cladding glass”, it is unclear to the Examiner if Applicant is referencing a clad glass ingot or a softened clad glass.  The Examiner interprets “the clad glass” in lines 47 and 48 should be “the softened clad glass”.  
Claim 3 recites the limitation "the N core outlets" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Further, Applicant recites the term “N core outlets”, but fails to define the term “N”.  Please define the term N or change “the N core outlets” to “the plurality of core outlets”.
In claim 4, Applicant claims “. . .all ultrasonically cleaned and wiped with alcohol before used”, it is unclear to the Examiner what defines “before used” (i.e. before Step-3?).  Please clarify claim 4.
In claim 5, Applicant recites “the pressing process”, but then appears to recites the term “and” implying there are two pressing processes defined in Step-6 and Step-8.  Step-8 recites the term “push. . . to press” versus “pressing”  Please clarify claim 5.  The Examiner interprets claim 5 should be “wherein the pressing process of the first jacking rod onto the extrusion chamber in Step-6 and the push to press the second jacking rod into the extrusion chamber in Step-8 are done in a vacuum chamber.   Claim 6 depends from claim 5, and is also indefinite for the same reasons as claim 5.  Please clarify claim 6, once claim 5 has been clarified.  
Claim 6 claims the vacuum chamber is vacuumized, inert gas is supplemented into the vacuum chamber is lower than 10-2 Pa so as to make the pressure in the vacuum chamber same as the atmospheric pressure.  The claim is unclear, since the term “vacuumized” is followed by a step to make the pressure in the vacuum chamber same as the atmospheric pressure.  Please clarify claim 6.
In claim 7, Applicant recites the limitation “the core glass” and “the cladding glass”, it is unclear to the Examiner if for the core glass, Applicant is referencing a core glass ingot or a softened core glass or if for the clad glass, Applicant is referencing a clad glass ingot or a softened clad glass.  The Examiner interprets “the core glass” should be “the softened core glass” and “the clad glass” should be “the softened clad glass”.  
Claim 10 is indefinite, since “a same line” can represent an imaginary line.  The Examiner interprets the term “are all located on a same line” should be aligned.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5, 6, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (CN105923988A – hereinafter Jiang) in view of Suzuki et al. (US 2016/0245989 – hereinafter Suzuki) and Chen et al. (CN106966571A – hereinafter Chen).  
For the Jiang reference, the Examiner references pages of the attached machine translation.
Regarding claim 1, Step-1, Jiang (abstract and pg. 1) discloses a method of preparing a preform for a polarization/polarization maintaining (PZ/PM) fiber.  Jiang (Figs. 1-3 and pgs. 5-10) discloses preparing an extrusion container (“extrusion cylinder 1”), an extrusion chamber (“sleeve 4”), a core outlet mold (“extrusion die 5”), a first jacking rod (“first ejector/top rod 31”) having a first jacking end, an extrusion head 2, second jacking rod (“second top rod 32”) having a second jacking end, a fiber preform outlet mold and wherein the extrusion container has an opening the extrusion chamber has an opening and a preform outlet (“extrusion port 11”).  Jiang discloses the extrusion chamber (“sleeve 4”) has a top opening (“through hole 41”) at the top and a bottom opening at the bottom.  Jiang discloses the core outlet mold (“extrusion die 5”) comprising a core outlet (“extrusion hole 51”.  Jiang fails to disclose a plurality of core outlets or a plurality of cores.  However, Suzuki (Figs. 6A, 6B, 6C, and [0048] discloses alternative PZ/PM fiber including multicore PZ/PM fibers and [0023] cladding glass including chalcogenide glass, and Chen (Figs. 1-3 and [0005], [0066]-[0067] and [0074]) discloses a forming die 23 having a plurality of through holes for forming a plurality of chalcogenide glass rods.  Jiang and Suzuki discloses PZ fibers and Jiang and Chen discloses methods of extruding chalcogenide glass.  Based on the combined teachings of Jiang, Suzuki, and Chen, it would be obvious to a person having ordinary skill in the art, the method of Jiang could be modified to provide for a fiber preform comprising multiple fiber cores and the core outlet mold (i.e. extrusion die) of Jiang could be modified, to provide for a PZ fiber preform comprising multiple fiber cores, and it would be obvious the multiple fiber cores provided by multiple through holes in a die, as taught by Chen.  
Regarding claim 1, Step-2, Jiang (Figs. 1-3 and pgs. 5-10) discloses alcohol washing and drying of a core glass ingot (“chalcogenide glass ingot 6” and cladding glass ingot (“chalcogenide glass ingot 7”).  The outer diameter of the core glass ingot is matched with the inner diameter of the extrusion chamber (“sleeve 4”) and the outer diameter of the cladding glass ingot is matched with the inner diameter of the extrusion container.  
Regarding claim 1, Step-3 and Step-4, Jiang (Figs. 1-3 and pgs. 5-10) discloses the cladding glass ingot in the bottom of the extrusion container and the core glass ingot in the extrusion chamber (“sleeve 4”).  Jiang fails to specifically a step of placing the cladding glass ingot inside the bottom of the extrusion chamber and putting the extrusion chamber with the core glass ingot into the extrusion container.  However, since the cladding glass ingot is disclosed as in the bottom of the extrusion container, and the core glass ingot and the extrusion chamber are disclosed in the extrusion container, it would be obvious to a person having ordinary skill in the art, to place the cladding ingot inside the bottom of the extrusion container and putting the extrusion chamber with the core glass ingot into the extrusion container.  Jiang (Fig. 1) further discloses the first jacking end of the first jacking rod resting against the top surface of the extrusion chamber.  While Jiang fails to disclose, aligning the first jacking end of the first jacking rod with the center of the core mold outlet, based on the alignment of the first jacking end of the first jacking rod and the core outlet mold in Fig. 1, it would be obvious to a person having ordinary skill in the art, in method of Jiang in view of Suzuki and Chen to align the first jacking end of the first jacking rod with the center of the core mold outlet.  
Additionally, Jiang further discloses the extrusion chamber and the core outlet mold (“extrusion die 5”) located above the cladding glass ingot.  Jiang discloses the second top rod is pressed by extrusion head 2 so that core glass is extruded from core mold, but Jiang fails disclose the claimed extrusion head inside the extrusion chamber.  However, Chen (Fig. 2 and [0066]) discloses pushing within a cylinder, similar to the sleeve of Jiang, the material to be extruded with a push rod 12 that is similar to the second jacking rod, and pressing plate 13 (corresponding to an extrusion head).  Jiang and Chen both disclose extrusion of material through a mold (i.e. extrusion die) having a mold outlet.  Therefore, it would be obvious to a person having ordinary skill in the art, an alternative to extruding the material with the second jacking rod, with a second jacking rod and an extrusion head.  With the substitution of the second jacking rod with a second jacking rod and extrusion head, it would be obvious to a person having ordinary skill in the art, to place an extrusion head inside the extrusion chamber.  
Regarding claim 1, Step-5, Jiang (pgs. 5-10) further discloses heating the extrusion container and extrusion chamber to a preset temperature T for extrusion (i.e. softening).  The preset temperature T is based on the glass transition temperatures (Tg) and the crystallization temperatures (Tx) of the core glass and the cladding glass.  The preset temperature T is lower than the lowest one of the core and cladding glass transition temperature.  Therefore, based on the disclosure of Jiang, it would be obvious to a person having ordinary skill in the art, since the preset temperature is based on the glass transition temperatures and the crystallization temperatures to set the preset temperature T, as claimed in Step-5 of claim 1.  
Regarding claim 1, Step-6, Jiang (Figs. 1 and 2, pgs. 5-6) discloses pushing the extrusion chamber with the first jacking rod to make the bottom of the core outlet mold flush with the bottom of the extrusion cylinder.  Therefore, with the modification of Jiang in view of Suzuki and Chen to provide for a plurality of core outlets, it would be obvious to  a person having ordinary skill in the art, with the pushing of the extrusion chamber with first jacking rod to make the bottom of the core outlet mold flush with the bottom of the extrusion cylinder, this provides for the pushing the extrusion chamber into the cladding glass inside the extrusion container, so as to make the bottom of each of the core outlets of the core outlet mold flush with the bottom of the cladding glass.  
Regarding claim 1, Step-7, Jiang (pg. 6) discloses maintaining the temperature of the extrusion container to the preset temperature T, and discloses taking the first jacking rod out of the extrusion container and (Fig. 3 and pg. 6) discloses the second jacking rod in the extrusion container such that the second end of the second jacking rod runs through the top opening of the extrusion chamber and resists against extrusion head 2, and as discussed above, Jiang in view of Suzuki and Chen provides for the extrusion head in the extrusion chamber pushing the extrusion material, and therefore the second jacking rod also resists against the extrusion head in the extrusion chamber.  
Regarding claim 1, Step-8 and Step-9, Jiang (pg. 6 and Fig. 3) discloses the extrusion head pressing the second jacking rod so that core glass is extruded out from the core outlet located on the core outlet mold located on the bottom of the extrusion chamber and cladding glass is also extruded with the core glass (i.e. co-extruded) to obtain an initial product of the fiber preform (“semi-finished product 8”).  As discussed above, Jiang in view of Suzuki and Chen provides for a plurality of core outlets to provide for a multiple cores.  Therefore, Jiang in view of Suzuki and Chen provides for obtaining a core array having multiple cores that correspond to the number of core outlets (N). 
Regarding claim 1, Step-10, and Claim 8 Jiang (pgs. 4 and 6), discloses after extruding the initial product (“product 8”) annealing for 4-6 hours or 5 hours, which is within Applicant’s claimed range in claim 8, at the temperature Tg and slowly cooling to room temperature to obtain a final preform.  
Regarding claim 3, as discussed in the rejection of claim 1 above, based on the combined teachings of Jiang, Suzuki, and Chen, it would be obvious to a person having ordinary skill in the art, the method of Jiang could be modified to provide for a fiber preform comprising multiple fiber cores and the core outlet mold (i.e. extrusion die) of Jiang could be modified, to provide for a PZ fiber preform comprising multiple fiber cores, such as multiple through holes in a die, as taught by Chen.  Suzuki (Figs. 6A, 6B, and 6C) further discloses the cores are separated by a fixed distance, and Chen (Fig. 3) discloses through holes separated at a fixed distance.  Therefore, it would be obvious to a person having ordinary skill in the art, in the method of Jiang in view of Suzuki and Chen, the plurality of core outlets on the core outlet mold are separated from each other at a fixed distance.  
Regarding claim 5, Jiang (pg. 8) further discloses the extrusion is performed in a vacuum chamber.  Therefore, it would be obvious to a person having ordinary skill in the art, the pressing process of the first jacking rod onto the extrusion chamber in Step-6 and the second jacking rod onto the extrusion chamber in Step-8 are done in a vacuum chamber.
Regarding claim 6, Jiang (pg. 8) further discloses before extrusion, vacuumizing the vacuum cavity by the vacuum pump and when the degree of vacuum in the vacuum chamber is less than 10-2 Pa, supplying nitrogen or inert gas to the vacuum chamber so the air pressure and the outside atmospheric pressure are the same.  Therefore, based on the disclosure of Jiang, it would be obvious to a person having ordinary skill in the art, the claimed step in step 6 done before the pressing process claimed in Step-6 and the pressing process in Step-8.    
Regarding claim 10, Jiang fails to disclose the opening of the extrusion container, the top opening of the extrusion chamber, the center of the core outlet mold, and the preform outlet on the extrusion container are all located on a same line (i.e. aligned – see 35 U.S.C. 112 interpretation above).  Based on the alignment of the components claimed in Figs. 1-3 of Jiang and the disclosed co-extrusion of the core glass and cladding glass by Jiang, it would be obvious to a person having ordinary skill in the art, in the method of Jiang in view of Suzuki and Chen the opening of the extrusion container, the top opening of the extrusion chamber, the center of the core outlet mold, and the preform outlet on the extrusion container are all located on a same line (i.e. aligned).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (CN105923988A – hereinafter Jiang) in view of Suzuki et al. (US 2016/0245989 – hereinafter Suzuki) and Chen et al. (CN106966571A – hereinafter Chen) as applied to claim 1 above, and further in view of Frampton et al. (US 2006/0104582A1 – hereinafter Frampton) and Yokota et al. (US 4,504,298).
Regarding claim 4, as discussed in the rejection of claim 1 above, Jiang discloses the glass ingots are washed and dried with alcohol, but fails to disclose the claimed components are all ultrasonically cleaned and wiped with alcohol before use.  However, Yokota (Example I) discloses lubricants may be used in an extrusion die and therefore, ultrasonic cleaning of the dies are performed and as discussed in the rejection of claim 1 above, Jiang discloses cleaning of the glass ingots prior to use in the extrusion, it would be obvious to a person having ordinary skill in the art, to clean any components in the extrusion process, and it would be obvious to a person having ordinary skill in the art to perform ultrasonic cleaning and alcohol cleaning, such as wiping with alcohol before use to prevent contamination in the extrusion process.  
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (CN105923988A – hereinafter Jiang) in view of Suzuki et al. (US 2016/0245989 – hereinafter Suzuki) and Chen et al. (CN106966571A – hereinafter Chen) as applied to claim 1 above, and further in view of Bai et al. (CN-102531377A – hereinafter Bai).
Regarding claim 7, While Jiang fails to disclose both the core glass in the extrusion chamber and the cladding glass in the extrusion chamber are extruded at a constant speed.  Bai (pg. 8) a method of extrusion of a chalcogenide glass by extrusion at a uniform speed.  Therefore, based on the additional teachings of Bai, it would be obvious to a person having ordinary skill in the art, to extrude the chalcogenide glasses of Jiang at a constant speed, and further extrusion at a constant speed would provide for less disturbances in the extrusion process.  
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (CN105923988A – hereinafter Jiang) in view of Suzuki et al. (US 2016/0245989 – hereinafter Suzuki) and Chen et al. (CN106966571A – hereinafter Chen) as applied to claim 1 above, and evidenced by Barney et al.  (“Correlating structure with non-linear optical properties in xAs40Se60(1  x)As40S60 glasses”, Phys. Chem. Chem. Phys., 2015, 17, pgs. 6314-6327 – hereinafter Barney).
Regarding claim 9, the chalcogenide core and cladding glasses disclosed by Jiang are infrared soft glass ingots (pg. 2).  Jiang fails to disclose the difference between the transition temperatures of the core glass ingot and the cladding glass ingot is less than or equal to 15 degrees C.  However, Barney (Table 3) suggests Tg onset temperature of core glass (As40S30Se30) is approximately 189 degrees C and a maximum Tg gradient of 209 degrees C.  Further, Barney discloses an As40S60 having a Tg onset of approximately 198 degrees C and a Tg maximum gradient of approximately 199 degrees C.  The As40S60 glass very close in composition to the cladding glass (As38S62) and is therefore expected to be approximately the same.  Therefore, based on the evidence of Barney, the core glass and cladding glass of Jiang provide for the claimed difference ΔTg less than or equal to 15 degrees C, as claimed.
Allowable Subject Matter
Claim 2 is currently rejected under 35 U.S.C. 112(b).  Full allowability of claim 2 is unable to be determined.  If the 35 U.S.C. 112(b) issues are resolved, claim 2 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/Primary Examiner, Art Unit 1741